Citation Nr: 1133107	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-00 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1986 to September 1988.  

This case comes before the Board of Veterans' Appeals (Board) Board on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).  The Veteran is living overseas, and the Pittsburgh, Pennsylvania, RO has assumed jurisdiction over this foreign case.

In March 2011, the Board requested a Veterans Heath Administration (VHA) expert opinion, and a VHA opinion was obtained in May 2011 and added to the claims file.  The Veteran was notified of this opinion in May 2011.

Additional private medical evidence was added to the claims file in May 2011, which is after the most recent Supplemental Statement of the Case, along with a written waiver of RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has disabilities of the cervical spine, the lumbar spine, and the right knee due to his military service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for disability of the cervical spine are approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

2.  The criteria to establish service connection for disability of the lumbar spine are approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

3.  The criteria to establish service connection for disability of the right knee are approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Veteran seeks service connection for disabilities of the cervical spine, the lumbar spine, and the right knee.  He has contended that each of these areas was injured in service and has continued to bother him ever since.  

Having carefully considered the Veteran's contentions on his low back in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim for service connection for cervical spine disability, lumbar spine disability, and right knee disability will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment records reveal that the Veteran fell on his right knee in May 1987; the assessment was lateral collateral ligament strain.  He complained in August 1988 of a sore neck and back for the past day after carrying plywood overhead; the assessment was muscle spasm of the neck.  No abnormality was found on separation physical evaluation in July 1988.

Private treatment reports dated from August 1990 to August 1993 reveal a history of contusion to the cervical spine in December 1990; X-rays showed signs of degenerative changes.  The diagnosis in August 1993 was cervical and lumbar spine distortion; X-rays showed slight degenerative changes of the cervical and lumbar spine and slight right convex thoracic/lumbar spine scoliosis.

According to a January 1999 report from Dr. Maghary, the Veteran had lumbar sciatica on both sides with suspected herniated nucleus pulposus of L5-S1.

January 1999 X-rays of the lumbar spine reveal wide protrusions of the intervertebral discs.
April 2002 private treatment reports reveal that the Veteran was involved in a rear-end collision as a truck driver, which resulted in distortion of the cervical and lumbar spine columns and a chest contusion.

According to a September2004 private medical report, the Veteran slipped on the wet floor at work and fell backward, with resulting pain on pressure of the right knee.  X-rays did not show any bone injury.  The diagnosis was distortion of the right knee joint with injury of the medial collateral ligament.

An October 2004 private medical report contains a diagnosis of distortion of the right knee with overstretching of the medial ligament.

According to a medical report from Dr. Maghary, the Veteran was examined in October 2004 after a work accident; the diagnosis was right knee distortion with ligament sprain.

Also on file are November 2005 statements in support of the Veteran's claim.  According to R.A.S., a fellow serviceman who met the Veteran in the summer of 1990, the Veteran complained of back and neck pain that began in service and was reaggravated by a truck accident in approximately 1998-1999.  According to a November 2005 statement from G.K., who has known the Veteran since 1997 as the manager of an amateur baseball team on which the Veteran played, the Veteran originally injured his back and knee in service and reinjured his spine in a vehicle accident in early 1999.

The diagnosis on private orthopedic evaluation in December 2005 was chronic cervicalgia and lumbago with myogeloses due to overexertion.  X-rays of the cervical and lumbar spinal columns were reported to show no degenerative additions.

A February 2006 cervical scan from M. Mendoza, a radiologist, reveals moderate intervertebral disc protrusion at C5-C6.

According to a March 2006 report from Dr. Keil, lumbar radiology showed low grade degenerative changes indicative of kypholordosis.  

An independent medical evaluation was conducted by J. Hehn, M.D., in March 2006.  After review of the records, Dr. Hehn concluded that the Veteran has degenerative disc disease of L3-S1 with lumbar disc protrusion from L4-S1 and cervical disc protrusion of C5-C6, more likely than not due to service.  

After review of the medical records, an April 2006 medical opinion from Dr. Saager is to the effect that the Veteran's right knee problems are due to service injury.  According to Dr. Saager, an MRI of the right knee showed an older partial rupture of the collateral ligaments that predated the work injury of 2004-2005 and there is lay evidence from people who knew the Veteran of right knee problems prior to 2004.

An April 2006 MRI of the right knee found indications of a prior partial rupture of the inner ligament.

February 2007 diagnoses from Dr. Maghary are recurring lumbar syndrome and acute blockage of lumbosacral transition.

After review of the claims file in November 2007, a VA physician concluded that the Veteran's neck, back, and right knee disabilities were not due to service because the evidence indicates that the service injuries were isolated and not significant, with no evidence of recurrent radiculopathy.

According to a December 2007 statement from Dr. C. Schacherer, the Veteran had cervical spine syndrome in December 1990, lumbago in July 1992, and cervical spine distortion in March 1997; he missed at least one day of work due to these conditions. 

Dr. Mendoza concluded in a ten page evaluation dated in January 2008, after review of the medical evidence, that the Veteran's current degenerative disc disease of the cervical and lumbar spine and osteoarthritis of the right knee are causally related to service.  Dr. Mendoza noted that the Veteran incurred cervical and lumbar strain in service and that X-rays of the cervical and lumbar spine two years later showed mild degenerative changes, which support a prior injury within the time frame of his service injury, and that he had had cervical and low back complaints since service.  

Dr. Mendoza noted in January 2008 that the December 2007 VA findings inaccurately reported that the Veteran did not have spine complaints in service and that a CT scan of the lumbar spine in January 1999 and MRT images of the cervical spine in February 2006 have remained in Dr. Mendoza's custody and were never seen or requested by VA.  Dr. Mendoza based his conclusion that the Veteran's current right knee disability is due to service primarily on the Veteran's overall medical history of lateral collateral ligament strain in service, an absence of an intervening right knee problem between May 1987 and September 2004, and the radiological findings of Drs. Maghary and Keil suggesting a prior injury to that joint before the 2004 work-related accident.

According to May 2009 records from Caritas Hospital, the Veteran was treated as an outpatient after an accident in a freezer.  The diagnoses were torn left quadriceps muscle and distortion of the lumbar spine.

An undated CT scan of the lumbar spine, which appears to be related to the freezer accident noted above, reveals that the Veteran fell in an icehouse and twisted his lumbar spine; he was unable to stand up.  There was no sign of recent bone injury; there was evidence of muscle hematoma and emphysema in the left L5 paravertebral region.

After examination of the Veteran in July 2009 and review of provided medical records, J. Baron, M.D., diagnosed chronic cervical syndrome with myostatic insufficiency, chronic lumbar syndrome with myostatic insufficiency, and gonalgia following distortion trauma.  According to Dr. Baron, it was not possible to establish a causality of the Veteran's disabilities because of the remote point in time that the injuries are supposed to have occurred and complaints that are poorly to not at all objectifiable.  Dr. Baron concluded that it was questionable whether the Veteran's current disabilities could stem from the service accident described by the Veteran.

After review of the claims file, a VA physician concluded in January 2010 that the Veteran's cervical spine and lumbar spine disabilities were not caused or aggravated by service because there were essentially no complaints in service indicative of a spine disorder, so it is difficult to imagine that he had a significant injury to either his neck or back without seeking treatment, and because the X-ray findings are multiple levels, suggesting more of a developmental condition rather than one due to trauma.  It was also concluded that the Veteran's right knee disability was not due to service because there was no swelling or effusion about the knee, as would normally occur in a significant knee injury.

Also on file is a January 2011 medical report from Dr. Mendoza in which he disagrees with the January 2010 VA conclusions for the reasons noted in January 2008.  Dr. Mendoza also noted that the VA examiner's conclusion of multilevel developmental changes is contradicted by the medical evidence of specific diseased spinal segments, such as L4-L5, L5-S1, C3-C4, and C4-C5, and that the amount of degeneration of the spine noted in the early 1990's is not consistent with what would be considered normal degeneration of the spine for a man of the Veteran's age at the time.  Dr. Mendoza also noted that the Veteran's problems with "shooting pain" and limited range of motion of the cervical spine in service suggest a more underlying disc injury.  With respect to the right knee, Dr. Mendoza cited a MRI study from December 2009 to support his contention, in contradiction to the January 2010 opinion, that Grade I and many Grade II tears of the medial collateral ligament result in little to no swelling, depending on the type of injury.   

According to the May 2011 VHA opinion, based on a review of the medical records, it was more likely than not that the Veteran's neck and back disabilities were not related to service injury because his service complaints were minor and he was only treated for his neck complaints.  According to the opinion, X-rays of the spine show changes to the disc consistent with progressive multilevel degenerative disc disease, which are usually the result of normal disc aging.  The VHA opinion also concluded that the Veteran's current right knee disorder was not due to service injury because the service injury was minor without evidence of swelling, discoloration, or open wounds and there was no subsequent right knee problem for 16 years.

According to a May 2011 statement from Dr. Mendoza, based on a review of the May 2011 VHA opinion, the Veteran's disc disease is at two segments in the neck and back, rather than multilevel, and cannot be attributed to the normal aging process when it begins at age 20-22, as in the Veteran's case.  Despite the VHA conclusion that the Veteran's service right knee injury was minor and there were no postservice findings until 2004, Dr. Mendoza notes that the X-rays in 2004 and the MRI of 2006 show evidence of an injury to the joint that predates the accident that prompted the studies and that there is no evidence of another cause for the Veteran's current right knee disability.

There is evidence both for and against the claims for service connection for disabilities of the cervical spine, the lumbar spine, and the right knee.  Although there are negative opinions from four separate evaluators and positive opinions from three evaluators, the number of opinions for or against a claim is not determinative of whether the claim is to be granted.  Although the negative opinions are based on a review of the medical evidence, the positive opinions are also based on a review of the pertinent evidence, which include X-rays and CT scans.  There are several favorable opinions from Dr. Mendoza, a radiologist, who has treated the Veteran and who provided a ten page opinion in January 2008 that discussed the evidence and provided a rationale for each of his conclusions.  While there are not a lot of complaints in service involving the neck, back, and right knee, and the Veteran's condition was considered normal on separation examination in July 1988, there is evidence in service of injuries to the neck, back, and right knee and there are complaints of continued post-service problems beginning in December 1990.  

Based on the above, the evidence is in relative equipoise.  By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for cervical spine disability, lumbar spine disability, and right knee disability is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
ORDER

Service connection for cervical spine disability is granted.

Service connection for lumbar spine disability is granted.

Service connection for right knee disability is granted.



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


